COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  RAQUEL GONZALEZ,                                §
                                                                  No. 08-16-00286-CR
              Appellant,                          §
                                                                     Appeal from the
  v.                                              §
                                                           County Court at Law Number One
  THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
              Appellee.                           §
                                                                   (TC# 20090C09254)
                                                  §

                                    DISSENTING OPINION
       I respectfully dissent and would hold that Appellant’s right to a speedy trial has not been

violated. I agree that a seven-year delay is presumptively prejudicial and triggers a Barker

analysis. Further, the seven-year delay from August 2009 to Appellant’s plea in October 2016, in

part, weighs against the State. The majority holds the reason for the delay is three-fold: (1)

Appellant’s case was postponed/continued to allow her to complete the requirements of the mental

health court until February 2011; (2) official negligence from March 2011 until July 2015; and (3)

August 2015 through October 2016, resolution of the case and hearing on the motion to dismiss

based on speedy trial violations. The majority finds the State “slightly” responsible for the delay

from March 2011 through July 2015, based on official negligence. The majority also asserts that

Appellant’s failure to assert the right to a speedy trial should not be held against her because she
mistakenly believed the case had been dismissed. Last, the majority acknowledges Appellant

failed to demonstrate any actual trial prejudice as the result of the seven-year delay, but finds she

has suffered Doggett-type prejudice. Doggett v. United States, 505 U.S. 647, 652, 112 S. Ct. 2686,

2691, 120 L. Ed. 2d 520 (1992).

         The majority recognizes that Doggett-type prejudice is not available if a defendant

acquiesced in the delay, and finds Appellant did not contribute to any part of the seven-year delay.1

A delay caused by an Appellant can rise to the level of a waiver.2 State v. Munoz, 991 S.W.2d
818, 822 (Tex.Crim.App. 1999) (citing Barker v. Wingo, 407 U.S. 514, 528-30, 92 S. Ct. 2182,

2191-92, 33 L. Ed. 2d 101 (1972) (delay attributable to defendant constitutes waiver of speedy

trial); Dickey v. Florida, 398 U.S. 30, 48, 90 S. Ct. 1564, 1574, 26 L. Ed. 2d 26, 38 (1970) (Brennan,

J., concurring) (defendant may be “disentitled to the speedy-trial safeguard in the case of a delay

for which he has, or shares, responsibility”)). Further, “[a]ny presumptive prejudice due to the

passage of time” is “extenuated” by an appellant’s “acquiescence in the delay.” Hopper v. State,

520 S.W.3d 915, 929 (Tex.Crim.App. 2017); see Cockrell v. State, 632 S.W.2d 664, 666

(Tex.App.–Fort Worth 1982, pet. ref’d) (defendant not entitled to dismissal of case based on delays

in which was a willing participant).




1
  The majority states and I concur that an Appellant is not entitled to the presumption of Doggett-type prejudice “if he
or she acquiesced in the delay, [however,] if no such acquiescence is found, a reviewing court may presume that a
lengthy delay adversely affected the defendant’s ability to defend herself.” Gonzalez v. State, No. 08-16-00286-CR,
at 27 (Tex.App.–El Paso November 20, 2018, no pet. h) (citing State v. Ritter, 531 S.W.3d 366, 374-75 (Tex.App.–
Texarkana 2017, no pet.); Balderas v. State, 517 S.W.3d 756, 772 (Tex. Crim. App. 2016)); see generally Dragoo v.
State, 96 S.W.3d 308, 315 (Tex. Crim. App. 2003 ) (citing Doggett, 505 U.S. at 658, 112 S.Ct. at 2694) (a defendant
who acquiesced in a delay is not entitled to the presumption of prejudice).
2
  “The constitutional right to a speedy trial exists to ensure speedy trials, not to create an opportunity for a criminal
defendant to have his case dismissed by voluntarily accepting delay and then strategically asserting the right and
relying on the very delay he purposefully endured. When a criminal defendant invites the delay made the basis of a
speedy trial complaint, any resulting denial of constitutional rights is directly attributable to him.” Johnson v. State,
901 S.W.2d 525, 530 (Tex.App.–El Paso 1995, pet. ref’d) (holding that if Appellant affirmatively shows that he has
no interest in obtaining a speedy trial, Appellant has waived his speedy trial claim.)

                                                           2
          However, the evidence is uncontroverted that Appellant was told and understood that once

she complied with the requirements of the mental health court her case would be dismissed. The

requirements, according to Appellant, were “[t]herapy, medication, a psychiatrist and look for

work through DARS program, and comply with the treatments through the MHMR.” She stated

she complied with her requirements and her understanding was the case was closed or dismissed.

Appellant maintains she had no idea the case was pending through July 2015. Appellant testified

that she did not have any contact with her attorney or the court during that time period. Appellant

was referred to the mental health court because she suffered from depression and epilepsy.

Appellant equivocated whether the documents she signed promised her a dismissal of her case

once she fully complied with the mental health program. Appellant’s husband testified that he

took her to her appointments for “[c]lose to 12 months.” He also understood that her criminal case

was closed. Further, his wife told him that she was told by the court’s personnel that her case was

closed.

          Clearly, Appellant chose to avail herself of the mental health court program in order to

obtain a dismissal of her cases which contributed to the delay of disposing of her two DWI cases

until at least February 2011. Because Appellant delayed the case from February 2010 through

February 2011 in order to take advantage of the mental health court program, she is not entitled to

the presumptive prejudice pursuant to Doggett. That delay is akin to a twelve-month continuance

to complete her program to obtain the promised dismissal. Further, her motion to dismiss based

on speedy trial grounds belies the fact that Appellant did not desire or pursue a trial in that she

affirmatively chose to participate in the mental health court program in order to be rehabilitated.

Given that the actual delay attributable to the State is about four years that only weighs slightly




                                                 3
against them, Appellant is clearly not entitled to presumptive Doggett-type prejudice and she has

failed to show any actual prejudice resulted from the delay, I would affirm.



                                             YVONNE T. RODRIGUEZ, Justice
November 20, 2018




                                                4